Exhibit 10.22

CREDIT AGREEMENT

Lender:

Regions Bank

Borrowers:

Raymond James Investments, LLC

RJ Securities, Inc.

RJC Forensics, LLC

RJC Event Photos, LLC

Morgan Properties, LLC

Dated:

As of April 2, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1 DEFINITIONS AND CONSTRUCTION

     1   

1.1

  

Defined Terms

     1   

1.2

  

Terms Generally

     16   

1.3

  

Accounting Terms; GAAP

     17   

1.4

  

Effectuation of Transactions

     17   

ARTICLE 2 LOAN

     18   

2.1

  

Amount of Loan; Promissory Note

     18   

2.2

  

Use of Proceeds

     18   

2.3

  

Repayment of Loan

     18   

2.4

  

Records of Loan

     18   

2.5

  

Prepayment of Loan

     18   

2.6

  

Interest

     19   

2.7

  

Increased Costs

     20   

2.8

  

Break Funding Payments

     21   

2.9

  

Taxes

     21   

2.10

  

Withholding

     22   

2.11

  

Treatment of Certain Refunds

     23   

2.12

  

Payments Generally

     23   

ARTICLE 3 RELATIONSHIP OF BORROWERS

     24   

3.1

  

Joint and Several Liability

     24   

3.2

  

Administration

     24   

3.3

  

Unconditional Obligation

     24   

3.4

  

Subrogation Rights

     24   

3.5

  

Savings Provision

     25   

3.6

  

Solvency

     25   

3.7

  

Suretyship Rights

     25   

3.8

  

Independent Existence

     25   

ARTICLE 4 CONDITIONS

     25   

4.1

  

Documentary Conditions to Closing

     25   

4.2

  

Additional Conditions to Closing

     26   

4.3

  

Conditions to All Advances

     26   

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

     27   

5.1

  

Organization; Powers

     27   

5.2

  

Authorization; Enforceability

     27   

5.3

  

Governmental Approvals; Absence of Conflicts

     27   

5.4

  

Financial Condition; No Material Adverse Change

     28   

5.5

  

Properties

     28   

5.6

  

Litigation

     29   

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

5.7

  

Environmental Matters

     29   

5.8

  

Compliance with Laws and Agreements

     29   

5.9

  

Investment Company Status

     30   

5.10

  

Taxes

     30   

5.11

  

ERISA

     30   

5.12

  

Subsidiaries

     30   

5.13

  

Insurance

     31   

5.14

  

Disclosure

     31   

5.15

  

Federal Reserve Regulations

     31   

ARTICLE 6 AFFIRMATIVE COVENANTS

     31   

6.1

  

Financial Information

     31   

6.2

  

Notices of Material Events

     31   

6.3

  

Existence; Conduct of Business

     32   

6.4

  

Payment of Tax

     32   

6.5

  

Maintenance of Properties

     33   

6.6

  

Insurance

     33   

6.7

  

Books and Records; Inspection and Audit Rights

     33   

6.8

  

Compliance with Laws

     33   

6.9

  

Ownership of Subsidiaries

     33   

6.10

  

Undertaking as to Consents

     33   

6.11

  

Undertaking as to Operating Agreements

     34   

ARTICLE 7 NEGATIVE COVENANTS

     34   

7.1

  

General Business Activities

     34   

7.2

  

Indebtedness

     34   

7.3

  

Liens

     35   

7.4

  

Fundamental Changes

     35   

7.5

  

Investments and Acquisitions

     36   

7.6

  

Asset Sales

     36   

7.7

  

Guarantees

     37   

7.8

  

Transactions with Affiliates

     37   

7.9

  

Modifications to Organization Documents and Fiscal Year

     37   

7.10

  

Restrictive Agreements

     37   

7.11

  

Restricted Payments

     37   

7.12

  

Exception for Operating Company Subsidiaries

     38   

ARTICLE 8 EVENTS OF DEFAULT AND REMEDIES

     38   

8.1

  

Events of Default

     38   

8.2

  

Lender’s Rights upon an Event of Default

     40   

ARTICLE 9 GENERAL PROVISIONS

     41   

9.1

  

Interest Rate Limitation

     41   

9.2

  

Notices

     41   

9.3

  

Waivers; Amendments

     41   

 

- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

9.4

  

Expenses; Indemnity; Damage Waiver

     42   

9.5

  

Successors and Assigns

     43   

9.6

  

Survival

     44   

9.7

  

Counterparts; Integration; Effectiveness

     44   

9.8

  

Severability

     44   

9.9

  

Right of Setoff

     44   

9.10

  

Governing Law; Jurisdiction; Consent to Service of Process

     45   

9.11

  

WAIVER OF JURY TRIAL

     45   

9.12

  

Headings

     46   

9.13

  

Confidentiality

     46   

9.14

  

USA PATRIOT Act Notice

     47   

9.15

  

No Fiduciary Relationship

     47   

EXHIBITS AND SCHEDULES

 

Exhibit 2.5(b)   -    Form of Collateral Value Certification Exhibit 4.3(c)   -
   Form of Notice of Borrowing Exhibit 6.11   -    Form of Operating Agreement
Amendment Schedule 1.1(a)   -    Auction Rate Securities (Included in
Collateral) Schedule 1.1(a)(2)   -    Schedule of Auction Rate Securities
Valuations Schedule 1.1(b)   -    Private Equity Securities Schedule 1.1(c)   -
   Excluded Auction Rate Securities Schedule 5.5(c)(i)   -    Liens
Schedule 5.5(c)(ii)   -    Funding Obligations Schedule 5.12   -    Subsidiaries
Schedule 7.2   -    Indebtedness

 

- iii -



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement (this “Agreement”) is entered into as of April 2, 2012, by
REGIONS BANK, an Alabama banking corporation (“Lender”); RAYMOND JAMES
INVESTMENTS, LLC, a Florida limited liability company (“RJI”); RJ SECURITIES,
INC., a Florida corporation (“RJS”); RJC FORENSICS, LLC, a Delaware limited
liability company (“Forensics”); RJC EVENT PHOTOS, LLC, a Delaware limited
liability company (“Photos”); and MORGAN PROPERTIES, LLC, a Tennessee limited
liability company (“Properties”; RJI, RJS, Forensics, Photos and Properties are
referred to collectively as “Borrowers”).

RECITALS:

A. Borrowers have requested that Lender extend to Borrowers a loan in the
principal amount of up to Two Hundred Million and No/100 Dollars ($200,000,000).

B. Lender has agreed to extend such loan to Borrowers, on the terms and
conditions set forth in this Agreement.

AGREEMENT:

NOW, THEREFORE, as an inducement to cause Lender to extend the credit described
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are acknowledged, Lender and Borrowers agree as
follows:

ARTICLE 1

DEFINITIONS AND CONSTRUCTION

 

  1.1 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“Advance” has the meaning set forth in Section 2.1.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of Lender, has taken any action in furtherance of, or indicating
its consent to, approval of or acquiescence in, any such proceeding or
appointment; provided that a Bankruptcy Event shall not result solely by virtue
of any ownership interest, or the acquisition of any ownership interest, in such
Person by a Governmental Authority; provided, however, that such ownership
interest does not result



--------------------------------------------------------------------------------

in or provide such Person with immunity from the jurisdiction of courts within
the United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any agreements made by such Person.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Birmingham, Alabama are authorized or required by law
to remain closed; provided that, when used in connection with the LIBO Rate, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP, and the
final maturity of such obligations shall be the date of the last payment of such
amounts due under such lease (or other arrangement) prior to the first date on
which such lease (or other arrangement) may be terminated by the lessee without
payment of a premium or a penalty.

“CFTC” means the U.S. Commodities Future Trading Commission.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder) of Equity
Interests in Guarantor representing more than 35% of either the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests in Guarantor; (b) persons who were
(i) directors of Guarantor on the date hereof, (ii) nominated by the board of
directors of Guarantor or (iii) appointed by directors who were directors of
Guarantor on the date hereof or were nominated as provided in clause (ii) above,
in each case other than any person whose initial nomination or appointment
occurred as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors on the board of
directors of Guarantor (other than any such solicitation made by such board of
directors), ceasing to occupy a majority of the seats (excluding vacant seats)
on the board of directors of Guarantor; (c) the acquisition after the Closing
Date of direct or indirect Control of Guarantor by any Person or group (within
the foregoing meaning); (d) the occurrence of any “change in control” (or
similar event, however denominated) with respect to Guarantor under and as
defined in any indenture or other agreement or instrument evidencing, governing
the rights of the holders of or otherwise relating to any Material Indebtedness
of Guarantor; or (e) RJI ceases to Control any of RJS, Forensics, Photos, or
Properties, unless in connection with a Permitted Disposition.

 

2



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

“Charges” has the meaning set forth in Section 9.1.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all Property now or hereafter securing the Obligations.

“Collateral Valuation Date” means (a) the Closing Date, (b) any date after the
Closing Date on which an additional Advance is requested pursuant to
Section 2.1, (c) the Compliance Date, and (d) the last day of each Fiscal
Quarter beginning with the Fiscal Quarter ending June 30, 2012.

“Collateral Value” means the sum of the Eligible Auction Rate Securities Value
and the Eligible Private Equity Securities Value.

“Collateral Value Certification” means a certificate in the form attached hereto
as Exhibit 2.5(b).

“Compliance Date” means May 16, 2012.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Constituent Documents” means the charter, articles of incorporation,
certificate of incorporation, bylaws, shareholders’ agreement, articles of
formation, certificate of formation, operating agreement, limited partnership
agreement, and any other document that creates a legal entity or establishes or
materially affects its governance.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

3



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

“Dollars” or “$” means the lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in Article 4
are satisfied (or waived by Lender).

“Eligible Auction Rate Securities” means the Pledged Auction Rate Securities
that are listed in Schedule 1.1(a) attached hereto, and any similar auction rate
securities pledged by a Borrower after the Closing Date as additional collateral
pursuant to Section 2.5(b) and approved by Lender in writing, to the extent
that, as of the applicable Collateral Valuation Date, (a) they are owned by a
Borrower subject to a valid first priority perfected security interest in favor
of Lender to secure the Obligations, (b) if they are “certificated securities”
under Article 8 of the applicable version of the Uniform Commercial Code, the
original certificates are in Lender’s possession, together with any appropriate
indorsements, (c) if they are “uncertificated securities” under Article 8 of the
applicable version of the Uniform Commercial Code, they are held by a securities
intermediary subject to a control agreement acceptable to Lender, (d) they are
valid obligations of the issuers thereof, free of any claim, defense, right of
setoff, or other such impairment, and (e) they are obligations of issuers who
are not known or believed to be insolvent or to be subject to any Bankruptcy
Event.

“Eligible Auction Rate Securities Value” means, (a) for a Collateral Valuation
Date prior to June 30, 2012, the fair market value of the Eligible Auction Rate
Securities as carried on the books of Borrowers or their Affiliates as of
December 31, 2011, as designated in Schedule 1.1(a) attached hereto, (b) for
Collateral Valuation Dates so indicated on Schedule 1.1(a)(2) attached hereto,
the fair market value of the Eligible Auction Rate Securities determined as of
the applicable Collateral Valuation Date by PricewaterhouseCoopers, BlackRock,
PIMCO, or another qualified investment professional approved by Lender, in its
reasonable discretion, pursuant to a written appraisal addressed to Lender (or
addressed to both Lender and one or more Borrowers) applying a customary
definition of fair market value and applying customary methodologies and
measures of diligence, and (c) for Collateral Valuation Dates so indicated on
Schedule 1.1(a)(2), the fair market value of the Eligible Auction Rate
Securities determined by Borrowers using internal staff to update the values
last determined as of the applicable Collateral Valuation Date by
PricewaterhouseCoopers, BlackRock or PIMCO, and applying methodologies
consistent with those applied by PricewaterhouseCoopers, BlackRock, PIMCO, or
other third party in the most recent valuation, to the extent disclosed, and
otherwise applying a customary definition of fair market value and applying
reasonable methodologies and measures of diligence. Borrowers shall pay the cost
of obtaining such valuations.

 

4



--------------------------------------------------------------------------------

“Eligible Private Equity Securities” means the Pledged Private Equity Securities
that are listed in Schedule 1.1(b) attached hereto, and any similar private
equity securities pledged by a Borrower after the Closing Date as additional
collateral pursuant to Section 2.5(b) and approved by Lender in writing, to the
extent that, as of the applicable Collateral Valuation Date, (a) they are owned
by a Borrower subject to a valid first priority perfected security interest in
favor of Lender to secure the Obligations, (b) if they are “certificated
securities” under Article 8 of the applicable version of the Uniform Commercial
Code or “instruments” under Article 9 of the applicable version of the Uniform
Commercial Code, the original certificates or instruments are in Lender’s
possession, together with any appropriate indorsements, (c) if they are
“uncertificated securities” under Article 8 of the applicable version of the
Uniform Commercial Code, they are held by a securities intermediary subject to a
control agreement acceptable to Lender, (d) they are valid equity interests in
or obligations of the issuers thereof, free of any claim, defense, right of
setoff, or other such impairment, other than as set forth on Schedule 5.12,
(e) they are equity interests in or obligations of issuers who are not known or
believed to be insolvent or to be subject to any Bankruptcy Event, and
(f) Borrowers have delivered to Lender, in form and substance acceptable to
Lender, in its reasonable discretion, the applicable executed consent of a
general partner or other appropriate Person(s) necessary to permit the grant of
the security interest therein pursuant to the Security Agreement, and permit the
future exercise of Lender’s otherwise lawful remedies under the Security
Agreement, in each case without invoking a right of first refusal, causing a
breach, changing voting rights, creating a discount purchase right, or otherwise
changing any rights or duties under the terms of the applicable Constituent
Documents as they are written; provided, however, the requirements of this
subsection (f) shall not apply until the Compliance Date.

“Eligible Private Equity Securities Value” means (a) for a Collateral Valuation
Date prior to June 30, 2012, the fair market value of the Eligible Private
Equity Securities as carried on the books of Borrowers or their Affiliates as of
December 31, 2011, as designated in Schedule 1.1(b) attached hereto, and (b) for
all subsequent Collateral Valuation Dates (i.e., beginning June 30, 2012), the
fair market value of the Eligible Private Equity Securities as carried on the
books of Borrowers in accordance with GAAP as of the applicable Collateral
Valuation Date; provided, however, that no Eligible Private Equity Security may
be valued at an amount that is greater than the amount designated in Schedule
1.1(b) attached hereto plus an increase of five percent (5%) per Loan Year.
Guarantor shall certify the accuracy of each quarterly Collateral Value
Certification as to the value of Eligible Private Equity Securities by a
Certification of Guarantor in the form included in Exhibit 2.5(b) attached
hereto. Additionally, Borrowers shall deliver to Lender (a) on or before July 15
of each year (except for Plasma Systems Holdings, Inc. and its Affiliates, which
shall be delivered on or before November 15 of each year), a complete
internally-prepared valuation of each of the Eligible Private Equity Securities
as of the end of the previous fiscal year, including calculations and analysis,
and (b) as they become available, and in any event before May 30 of each year
(except for Plasma Systems Holdings, Inc. and its Affiliates, which shall be
delivered on or before September 30 of each year), annual audited financial
statements on each of the Issuers of Eligible Private Equity Securities.

 

5



--------------------------------------------------------------------------------

“Environmental Laws” means all statutes, rules, regulations, codes, ordinances,
judgments, orders, decrees and other laws, and all injunctions, notices or
binding agreements, issued, promulgated or entered into by or with any
Governmental Authority and relating in any way to the environment, to
preservation or reclamation of natural resources, to the management, Release or
threatened Release of any Hazardous Material or to related health or safety
matters.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental monitoring or remediation, fines, penalties, indemnities
and consultant or other expert fees), directly or indirectly resulting from or
based upon (a) compliance with any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

“Equity Issuance” means any issuance by a Borrower of any Equity Interests or
any securities that derive their value or rate of return by reference to Equity
Interests in such Borrower, whether pursuant to a public offering or in a Rule
144A or other private placement.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or 414(o) of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by a Borrower, any Subsidiary
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Plan, (f) the receipt by a Borrower, any Subsidiary or
any

 

6



--------------------------------------------------------------------------------

ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan, (g) the incurrence by a Borrower, any Subsidiary or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan, (h) the receipt by a Borrower,
any Subsidiary or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from a Borrower, any Subsidiary or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or in endangered or
critical status, within the meaning of Section 305 of ERISA or Section 432 of
the Code, (i) the occurrence of a non-exempt “prohibited transaction” (as
defined in Section 4975 of the Code or Section 406 of ERISA) with respect to
which a Borrower, any Subsidiary or any ERISA Affiliate could be liable or
(j) any other event or condition with respect to a Plan or Multiemployer Plan
that could reasonably be expected to result in liability of a Borrower, any
Subsidiary or any ERISA Affiliate.

“Events of Default” has the meaning set forth in Section 8.1.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Excluded Auction Rate Securities” means the auction rate securities described
in Schedule 1.1(c) attached hereto.

“Excluded Consent Interests” means interests in Pledged Private Equity
Securities, only to the extent that, at the time of determination, the grant of
the security interest therein under the Security Agreement would cause an
enforceable breach, change of voting rights, accrual of a discount purchase
right, or other change in any rights or duties under the terms of the applicable
Constituent Documents to the material detriment of the holder of the Pledged
Private Equity Securities. In determining whether a restriction is “enforceable”
under the preceding sentence, Sections 9-406 and 9-408 of the Uniform Commercial
Code and any other applicable limitations on the enforceability of restrictions
on the transfer of Property shall be taken into full account. Additionally, to
avoid doubt, any portion of the rights arising from Pledged Private Equity
Securities to which such restrictions on transfer are not enforceable (such as
in some instances the right to receive “payment intangibles” incidental to a
limited liability company interest even if the right to take a security interest
in the membership interest itself might be enforceably restricted under
applicable law) shall not be Excluded Consent Interests, but shall be subject to
the Security Agreement.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of Lender
being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S.
Federal withholding Taxes imposed on amounts

 

7



--------------------------------------------------------------------------------

payable to or for the account of Lender with respect to an applicable interest
in the Loan pursuant to a law in effect on the date on which (i) Lender acquires
such interest in the Loan or (ii) Lender changes its lending office, (c) Taxes
attributable to Lender’s failure to comply with Section 2.10 and (d) any U.S.
Federal withholding Taxes imposed under FATCA.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by Lender from three Federal funds brokers of recognized standing
selected by it.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person.

“FINRA” means the Financial Industry Regulatory Authority.

“Fiscal Quarter” means a three-month period corresponding to calendar quarters.

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of

 

8



--------------------------------------------------------------------------------

the guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or
to purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation; provided that the term
“Guarantee” shall not include indorsements for collection or deposit in the
ordinary course of business. The amount, as of any date of determination, of any
Guarantee shall be the principal amount outstanding on such date of Indebtedness
or other obligation guaranteed thereby (or, (i) in the case of any Guarantee the
terms of which limit the monetary exposure of the guarantor, the maximum
monetary exposure as of such date of the guarantor under such Guarantee giving
effect to such limitation or (ii) in the case of any Guarantee of an obligation
that does not have a principal amount, the maximum monetary exposure as of such
date of the guarantor under such Guarantee, as determined reasonably and in good
faith by the chief financial officer of RJI).

“Guarantor” means Raymond James Financial, Inc., a Florida corporation.

“Guaranty” means that Guaranty Agreement dated as of the Closing Date executed
by Guarantor.

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated by any Governmental Authority.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of a Borrower or the Subsidiaries shall be a Hedging Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business), (d) all obligations of such

 

9



--------------------------------------------------------------------------------

Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (e) all obligations of such Person arising under agreements to
repurchase securities, (f) all Capital Lease Obligations of such Person, (f) the
maximum aggregate amount of all letters of credit and letters of guaranty in
respect of which such Person is an account party, (g) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(h) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, and (i) all
Guarantees by such Person of Indebtedness of others. The Indebtedness of any
Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of a
Borrower under this Agreement and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.4(b).

“Information” has the meaning set forth in Section 9.13.

“Initial Advance” means the Advance made on the Closing Date.

“Interest Payment Date” means the second day of each month, beginning on May 2,
2012.

“Interest Period” means the period commencing on a date and ending on the next
Interest Payment Date or, if sooner, on the Maturity Date. An initial Interest
Period shall commence on the date on the Initial Advance is made to Borrowers
hereunder, and Lender shall calculate successive Interest Periods thereafter
without interruption.

“Investment” of a Borrower or any Subsidiary means any (a) loan, advance (other
than (i) commission, bonus, travel and similar advances to officers and
employees made in the ordinary course of business and (ii) non-recourse loans to
directors, officers and employees of a Borrower or any Subsidiary for
investments in Borrower/Subsidiary-sponsored investment programs), extension of
credit (other than accounts receivable and customer loans secured by customer
securities, in each case arising in the ordinary course of business on terms
customary in the trade) or contribution of capital by such Person; (b) stock,
bonds, mutual funds, partnership interests, notes, debentures or other
securities owned by such Person; (c) deposit accounts and certificates of
deposit owned by such Person; and (d) structured notes, derivative financial
instruments and other similar instruments or contracts owned by such Person.

 

10



--------------------------------------------------------------------------------

“Investment Fund” means a limited partnership, limited liability company or
other Person which is not a Borrower and which operates for the purpose of
making and/or administering equity and/or debt investments.

“LIBO Rate” means, for any Interest Period, the rate (rounded upwards, if
necessary, to the next 1/100 of 1%) appearing on the Reuters “LIBOR01” screen
displaying British Bankers’ Association Interest Settlement Rates (or on any
successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by Lender from time to time for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
Dollar deposits with a maturity comparable to such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, including any agreement to provide any of the foregoing and any
arrangement entered into for the purpose of making particular assets available
to satisfy any Indebtedness or other obligation, (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Loan” has the meaning set forth in Section 2.1.

“Loan Documents” means this Agreement, the Promissory Note, the Guaranty, the
Security Documents and all other documents now or hereafter executed by any
Borrower and/or Guarantor in connection with the Loan.

“Loan Year” means an annual period beginning on the Closing Date and each
anniversary thereof.

“Material Adverse Effect” means an event or condition that has had, or could
reasonably be expected to have, a material adverse effect on (a) the business,
assets, liabilities, operations or condition (financial or otherwise) of
Borrowers, the Subsidiaries and the Guarantor, taken as a whole, (b) the ability
of any Borrower to perform its obligations under the Loan Documents or the
ability of Guarantor to perform its obligations under the Guaranty or (c) the
rights of or benefits available to Lender under the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loan), or obligations
in respect of one or more Hedging Agreements, of any one or more of Borrowers,
the Subsidiaries or Guarantor in an aggregate principal amount of $25,000,000 or
more. For purposes of determining Material Indebtedness hereunder, the
“principal amount” of the obligations of Borrowers, any Subsidiary or Guarantor
in respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that such Borrowers,
Subsidiaries or Guarantor would be required to pay if such Hedging Agreement
were terminated at such time.

 

11



--------------------------------------------------------------------------------

“Maturity Date” means April 2, 2015.

“Maximum Rate” has the meaning set forth in Section 9.1.

“MSRB” means the Municipal Securities Rulemaking Board.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include cash equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all reasonable
fees and out-of-pocket expenses (including underwriting discounts and
commissions) paid in connection with such event by a Borrower and the
Subsidiaries, (ii) in the case of a sale, transfer, lease or other disposition
(including pursuant to a casualty or a condemnation or similar proceeding) of an
asset, the amount of all payments required to be made by a Borrower and the
Subsidiaries as a result of such event to repay Indebtedness secured by such
asset and (iii) the amount of all taxes paid (or reasonably estimated to be
payable) by a Borrower and the Subsidiaries, and the amount of any reserves
established by a Borrower and the Subsidiaries in accordance with GAAP to fund
purchase price adjustment, indemnification and similar contingent liabilities
(other than any earnout obligations) reasonably estimated to be payable, in each
case during the year that such event occurred or the next succeeding year and
that are directly attributable to the occurrence of such event (as determined
reasonably and in good faith by a Borrower). For purposes of this definition, in
the event any contingent liability reserve established with respect to any event
as described in clause (b)(iii) above shall be reduced, the amount of such
reduction shall, except to the extent such reduction is made as a result of a
payment having been made in respect of the contingent liabilities with respect
to which such reserve has been established, be deemed to be a receipt, on the
date of such reduction, of cash proceeds in respect of such event.

“Notice of Borrowing” means a notice in the form attached hereto as Exhibit
4.3(c).

“NYSE” means the New York Stock Exchange Euronext.

“Obligations” means (a) the due and punctual payment by Borrowers of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loan, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, and (ii) all other monetary obligations of Borrowers
under this Agreement and the other Loan

 

12



--------------------------------------------------------------------------------

Documents, including obligations to pay fees, expense reimbursement obligations
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), and (b) the due
and punctual performance of all other obligations of Borrowers under or pursuant
to this Agreement and the other Loan Documents.

“OCC” means the United States Treasury Department Office of the Comptroller of
the Currency.

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

“Other Connection Taxes” means, with respect to Lender, Taxes imposed as a
result of a present or former connection between Lender and the jurisdiction
imposing such Tax (other than connections arising from Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced this Agreement, or sold or assigned an
interest in this Agreement).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Permitted Disposition” has the meaning set forth in Section 7.6.

“Permitted Distributions” means any distribution made at a time that no Default
or Event of Default exists and which consists entirely of Excluded Auction Rate
Securities.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan,” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which a Borrower, any Subsidiary or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

13



--------------------------------------------------------------------------------

“Pledged Auction Rate Securities” means all present and future auction rate
securities owned by any Borrower, including, but not limited to, those listed in
Schedule 1.1(a) attached hereto, except for the Excluded Auction Rate
Securities, which shall not be subject to the Security Agreement.

“Pledged Borrower Equity” means Equity Interests issued by RJS, Forensics,
Photos and Properties, and in which RJI grants Lender a security interest
pursuant to the Security Agreement.

“Pledged Private Equity Securities” means all present and future Equity
Interests (except for Pledged Borrower Equity) and debt securities owned by any
Borrower, including, but not limited to, those listed in Schedule 1.1(b)
attached hereto, except for the Excluded Consent Interests, which shall not be
subject to the Security Agreement.

“Pledged Securities” means the Pledged Auction Rate Securities, the Pledged
Private Equity Securities, and the Pledged Borrower Equity.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Regions Bank as its prime rate. Each change in the Prime Rate shall
be effective from and including the date such change is publicly announced as
being effective.

“Promissory Note” has the meaning set forth in Section 2.1.

“Property” means all property, whether real, personal, or mixed.

“Provisional Collateral Value” means the Collateral Value, calculated to allow
Pledged Private Equity Securities to be regarded as Eligible Private Equity
Securities even though they do not satisfy eligibility requirements that are
within the post-closing requirements of Section 6.10. To avoid doubt, as also
provided elsewhere in this Agreement, the Provisional Collateral Value shall
apply only to Collateral Valuation Dates occurring on the Closing Date and on
the dates of requests for additional Advances, and shall not apply on or after
the Compliance Date.

“RJC Management” has the meaning set forth in Section 7.6.

“Reduction/Prepayment Event” means:

(a) any Equity Issuance;

(b) any Permitted Disposition;

(c) any receipt of funds by a Borrower, or any Borrower’s having a present right
to receive or control funds in the possession of another Person such that the
Property is available to such Borrower for application to the Obligations,
arising from (i) a liquidity event or asset liquidation event experienced by an
Investment Fund in which a Borrower owns an interest, including, but not limited
to, (A) a sale of any Property by

 

14



--------------------------------------------------------------------------------

such an Investment Fund, and (B) the receipt of payment in whole or in part of
principal of a loan held by such an Investment Fund, or (ii) the distribution of
interest, fees or any other such funds by an Investment Fund, but only to the
extent that distributions under this subsection (ii) exceed $100,000 in any
Fiscal Quarter;

(d) any receipt of funds by a Borrower, or any Borrower’s having a present right
to receive or control funds in the possession of another Person such that the
Property is available to such Borrower for application to the Obligations,
arising from (i) an asset liquidation event other than a Permitted Disposition,
including, but not limited to, the repayment in whole or in part of principal of
a loan held directly by a Borrower or Subsidiary, or (ii) the receipt of
interest, fees or any other such funds, but only to the extent that
distributions under this subsection (ii) exceed $100,000 in any Fiscal Quarter.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration on, into
or through the environment or within or upon any building, structure, facility
or fixture.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in a Borrower
or any Subsidiary, or any payment or distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, exchange, conversion,
cancelation or termination of, or any other return of capital with respect to,
any Equity Interests in a Borrower or any Subsidiary.

“Rule 15c3-1” means Rule 15c3-1 of the General Rules and Regulations as
promulgated by the SEC under the Exchange Act.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933.

“Security Agreement” means that Security Agreement dated as of the Closing Date
pursuant to which Borrowers grant to Lender a first priority perfected security
interest in all of their personal property, fixtures and other assets, except
for the Excluded Auction Rate Securities and the Excluded Consent Interests.

“Security Documents” means the Security Agreement and all control agreements,
financing statements and other documents ancillary thereto, and any other
documents which secure the Obligations.

“Self-Regulatory Organization” has the meaning set forth in Section 3(a)(26) of
the Exchange Act.

 

15



--------------------------------------------------------------------------------

“SIPA” means the Security Investor Protection Act of 1970.

“SIPC” means the Securities Investor Protection Corporation.

“Subrogation Rights” means all rights of indemnity, exoneration, subrogation,
contribution, and any other such rights that may apply to co-borrower
relationships such as those among Borrowers respecting the Obligations.

“Subsidiary” means, with respect to any Borrower (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person (i) of which Equity Interests representing more than 50% of the
equity value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Transactions” means (a) the execution, delivery and performance by a Borrower
of this Agreement, the borrowing of the Loan and the use of the proceeds
thereof, and (b) the payment of fees and expenses incurred in connection with
the foregoing.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“wholly owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly owned subsidiary of such Person or any
combination thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

1.2    Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” The words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all real and personal, tangible and

 

16



--------------------------------------------------------------------------------

intangible assets and properties, including cash, securities, accounts and
contract rights. The word “law” shall be construed as referring to all statutes,
rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), and all references to any statute shall be construed
as referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement.

1.3    Accounting Terms; GAAP. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature used herein shall be construed in
accordance with GAAP as in effect from time to time; provided that (i) if a
Borrower, by notice to Lender, shall request an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if
Lender, by notice to a Borrower, shall request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and
(ii) notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of a Borrower or any Subsidiary at
“fair value,” as defined therein.

1.4    Effectuation of Transactions. On the Effective Date, all references
herein to a Borrower and the Subsidiaries shall be deemed to be references to
such Persons, and all the representations and warranties of a Borrower contained
in this Agreement shall be deemed made, in each case, after giving effect to the
Transactions to occur on each date on which proceeds of the Loan are disbursed
to Borrowers, unless the context otherwise requires.

 

17



--------------------------------------------------------------------------------

ARTICLE 2

LOAN

2.1    Amount of Loan; Promissory Note. Lender agrees to lend to Borrowers up to
Two Hundred Million and No/100 Dollars ($200,000,000) (the “Loan”), on the terms
and conditions set forth in this Agreement. The Loan shall be further evidenced
by that Promissory Note made by Borrowers dated as of the Closing Date payable
to the order of Lender in the amount of the Loan (the “Promissory Note”). The
proceeds of the Loan may be disbursed in multiple advances (each, an “Advance”)
through the Compliance Date, by wire transfer in immediately available funds. No
Advances will occur after the Compliance Date. Amounts repaid or prepaid in
respect of the Loan may not be reborrowed.

2.2    Use of Proceeds. The proceeds of the Loan shall be disbursed by Borrowers
to Guarantor and used by Guarantor for working capital and general corporate
purposes.

2.3    Repayment of Loan. Borrowers hereby unconditionally promise to pay to
Lender the then unpaid principal amount of the Loan on the Maturity Date.

2.4    Records of Loan. The records maintained by Lender shall be prima facie
evidence of the existence and amounts of the obligations of Borrowers in respect
of the Loan and interest and other amounts due or accrued hereunder; provided
that the failure of Lender to maintain such records or any error therein shall
not in any manner affect the obligation of Borrowers to pay any amounts due
hereunder in accordance with the terms of this Agreement.

2.5    Prepayment of Loan.

(a) Optional Prepayments. Borrowers shall have the right, without penalty or
premium but subject to Section 2.8, at any time and from time to time, to prepay
the Loan in whole or in part, subject to the requirements of this Section.
Borrowers shall notify Lender by telephone (confirmed by hand delivery or
facsimile) of any such optional prepayment not later than 11:00 a.m., Tampa,
Florida time, 3 Business Days before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date.

(b) Mandatory Prepayments to Maintain Loan to Value Ratio. On each of (a) the
date of any request for an Advance after the Closing Date, (b) the Compliance
Date, and (c) the date which is within 30 days after each quarterly Collateral
Valuation Date beginning June 30, 2012, Borrowers shall deliver to Lender a
Collateral Value Certification as of such Collateral Valuation Date in the form
attached as Exhibit 2.5(b) or in such other form as Lender reasonably may
require. If the outstanding principal balance of the Loan as of a Collateral
Valuation Date equals more than seventy

 

18



--------------------------------------------------------------------------------

percent (70%) of the Collateral Value (or of the Provisional Collateral Value,
in the case of Advances made prior to the Compliance Date), Borrowers, within 3
Business Days after their delivery of such calculation, either (i) shall prepay
sufficient principal on the Loan, or (ii) shall pledge additional Collateral
acceptable to Lender, in its sole discretion, such that the outstanding
principal balance of the Loan (calculated as of the Collateral Valuation Date on
a pro forma basis that includes the remedial action as though then taken) is
equal to no more than seventy percent (70%) of the Collateral Value (or
Provisional Collateral Value, if applicable).

(c) Reduction/Prepayment Events. In the event and on each occasion that, after
the making of the Loan, any Net Proceeds are received by or on behalf of any
Borrower in respect of any Reduction/Prepayment Event, (i) on the day of such
receipt such Borrower shall provide to Lender written notice thereof, setting
forth the nature of such Reduction/Prepayment Event and the amount of such Net
Proceeds (together with a reasonably detailed calculation thereof) and (ii) on
the day of such receipt such Borrower shall, without penalty or premium, prepay
the Loan in an amount equal to such Net Proceeds.

(d) Procedure for Prepayments. Each notice delivered pursuant to paragraph
(a) of this Section shall specify the principal amount of the Loan to be
prepaid. Each partial prepayment of the Loan shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000, except as
necessary to apply fully the required amount of a mandatory prepayment or
reduction payment. Optional prepayments shall be accompanied by accrued interest
thereon.

2.6    Interest.

(a) Rate of Interest. The Loan shall bear interest at the LIBO Rate for the
Interest Period in effect plus two hundred seventy-five basis points (2.75%).
Notwithstanding the foregoing, if any principal of or interest on the Loan or
any fee or other amount payable by Borrowers hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to 2.00% per annum plus the rate otherwise applicable to the Loan as provided in
this Section.

(b) Payment of Interest. Accrued interest on the Loan shall be payable in
arrears on each Interest Payment Date; provided that in the event of any
repayment or prepayment of the Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment.

(c) Calculation of Interest. All interest hereunder shall be computed on the
basis of a year of 360 days and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Prime Rate or LIBO Rate shall be determined by Lender, and such
determination shall be conclusive absent manifest error.

(d) Alternate Rate of Interest. If prior to the commencement of any Interest
Period:

 

(i) Lender determines (which determination shall be conclusive absent manifest
error) that adequate and reasonable means do not exist for ascertaining the LIBO
Rate for such Interest Period; or

 

19



--------------------------------------------------------------------------------

(ii) Lender determines that the LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to Lender of making or maintaining the
Loan for such Interest Period;

then Lender shall give notice (which may be telephonic) thereof to a Borrower as
promptly as practicable thereafter and, until Lender determines that the
circumstances giving rise to such notice no longer exist, the Loan shall bear
interest at the Prime Rate plus 100 basis points (1.00%).

2.7    Increased Costs.

(a) Reserves and Other Charges. If any Change in Law shall: (i) impose, modify
or deem applicable any reserve, special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended or participated in by, Lender; (ii) impose on
Lender or the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or the Loan; or (iii) subject Lender
to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) and (c) of the definition of the term “Excluded Taxes” and (C) Connection
Income Taxes) on its loans, loan principal, commitments or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; and
the result of any of the foregoing shall be to increase the cost to Lender of
continuing or maintaining the Loan, or to reduce the amount of any sum received
or receivable by Lender hereunder (whether of principal, interest or any other
amount) then, from time to time upon request of Lender, Borrowers will pay to
Lender such additional amount or amounts as will compensate Lender for such
additional costs or expenses incurred or reduction suffered.

(b) Capital Requirements. If Lender determines that any Change in Law affecting
Lender or any lending office of Lender or Lender’s holding company, if any,
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on Lender’s capital or on the capital of Lender’s
holding company, if any, as a consequence of this Agreement, or the Loan, to a
level below that which Lender or Lender’s holding company could have achieved
but for such Change in Law (taking into consideration Lender’s policies and the
policies of Lender’s holding company with respect to capital adequacy or
liquidity), then, from time to time upon request of Lender, Borrowers will pay
to Lender such additional amount or amounts as will compensate Lender or
Lender’s holding company for any such reduction suffered.

(c) Certification. A certificate of Lender setting forth the amount or amounts
necessary to compensate Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section delivered to Borrowers shall
be conclusive absent manifest error. Borrowers shall pay Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.

 

20



--------------------------------------------------------------------------------

(d) Delay Not Waiver. Failure or delay on the part of Lender to demand
compensation pursuant to this Section shall not constitute a waiver of Lender to
demand such compensation; provided that Borrowers shall not be required to
compensate Lender pursuant to this Section for any increased costs or expenses
incurred or reductions suffered more than 180 days prior to the date that Lender
notifies Borrowers of the Change in Law giving rise to such increased costs or
expenses or reductions and of Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or expenses or reductions is retroactive, then the 180-day period referred to
above shall be extended to include the period of retroactive effect thereof.

2.8    Break Funding Payments. Except for any payments made pursuant to Sections
2.5(b) and (c) of this Agreement, in the event of the payment of any principal
of the Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), Borrowers shall compensate
Lender for any loss, cost and expense attributable to such event. Such loss,
cost or expense to Lender shall be deemed to include an amount determined by
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of the Loan had such event not occurred, at the
LIBO Rate-based interest rate that would have been applicable to such amount of
the Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor, over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate Lender
would bid if it were to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the London
interbank market. A certificate of Lender delivered to Borrowers and setting
forth any amount or amounts that Lender is entitled to receive pursuant to this
Section shall be conclusive absent manifest error. Borrowers shall pay Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

2.9    Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrowers under this Agreement shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by Borrowers shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) Lender receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

 

21



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by Borrowers. Borrowers shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of Lender timely reimburse it for the payment of, any Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
Borrowers to a Governmental Authority pursuant to this Section, Borrowers shall
deliver to Lender the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to
Lender.

(d) Indemnification by Borrowers. Borrowers shall indemnify Lender, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by Lender or required to be withheld
or deducted from a payment to Lender and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrowers by Lender shall be conclusive absent manifest error.

2.10    Withholding.

(a) Backup Withholding. Lender shall deliver to Borrowers, at the time or times
reasonably requested by Borrowers, such properly completed and executed
documentation reasonably requested by Borrowers as will permit payments made
under this Agreement to be made without withholding Tax or at a reduced rate of
withholding. In addition, Lender, if reasonably requested by Borrowers, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by Borrowers as will enable Borrowers to determine whether or not
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation shall not be required
if in Lender’s reasonable judgment such completion, execution or submission
would subject Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of Lender.

(b) W-9. Without limiting the foregoing, Lender shall deliver to Borrowers from
time to time upon the reasonable request of Borrowers, executed originals of IRS
Form W-9 certifying that Lender is exempt from U.S. Federal backup withholding
tax.

(c) FATCA. If a payment made to Lender under this Agreement would be subject to
U.S. Federal withholding Tax imposed by FATCA if Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), Lender shall deliver
to Borrowers at the time or times prescribed by law and at such time or times
reasonably

 

22



--------------------------------------------------------------------------------

requested by Borrowers such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrowers as may be necessary
for Borrowers to comply with their obligations under FATCA and to determine that
Lender has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this subsection
(c), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(d) Updates. Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrowers in writing of its
legal inability to do so.

2.11    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph the payment of which
would place the indemnified party in a less favorable net after-Tax position
than the indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

2.12    Payments Generally. Borrowers shall make each payment required to be
made by them hereunder prior to the time expressly required hereunder for such
payment (or, if no such time is expressly required, prior to 12:00 noon, Tampa,
Florida time), on the date when due, in immediately available funds, without any
defense, setoff, recoupment or counterclaim. Any amounts received after such
time on any date may, in the discretion of Lender, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments hereunder shall
be made in Dollars.

 

23



--------------------------------------------------------------------------------

ARTICLE 3

RELATIONSHIP OF BORROWERS

Borrowers jointly and severally represent and warrant to Lender, and agree with
Lender, as set forth below in this Article.

3.1    Joint and Several Liability. Borrowers are interdependent for their
operational and financial needs, and they and Lender intend that each Borrower
be jointly and severally liable for each monetary obligation, warranty and
covenant obligation arising under this Agreement. This Agreement is fair to all
Borrowers, and the delivery of funds to any Borrower under this Agreement shall
constitute valuable and fair consideration and reasonably equivalent value to
all Borrowers for the purpose of binding them and their assets on a joint and
several basis for the Obligations. Lender may enforce this Agreement against any
Borrower without first making demand upon or instituting collection proceedings
against any other Borrower.

3.2    Administration. Each Borrower hereby irrevocably designates and appoints
RJI as such Borrower’s agent hereunder to act on behalf of all Borrowers for the
purposes of giving and receiving notices and consents and otherwise acting in
the administration of this Agreement. Any dealing of RJI with Lender under this
Agreement or any other Loan Document shall be deemed for the benefit of, and on
behalf of, all Borrowers.

3.3    Unconditional Obligation. The unconditional liability of each Borrower
for the entire amount of the Obligations shall not be impaired by any event
whatsoever other than indefeasible payment in full, including the merger,
consolidation, dissolution, cessation of business, or liquidation of any
Borrower; the financial decline or bankruptcy of any Borrower; the failure of
any other party to guarantee the Obligations or to provide collateral therefor;
Lender’s compromise or settlement with or without release of any Borrower, with
or without reservation of rights; Lender’s release of any collateral for the
Obligations, with or without notice to any Borrower; Lender’s forbearance in the
exercise of any available remedies, including the failure to file suit against
any Borrower; Lender’s failure to give any Borrower notice of default; the
unenforceability or reduction of the Obligations against any Borrower due to
bankruptcy discharge, affirmative defense, counterclaim, or for any reason other
than indefeasible payment in full; Lender’s acceleration of or failure to
accelerate the Obligations; the extension, modification, or renewal of the
Obligations, with or without notice to any Borrower; Lender’s failure to
undertake or exercise diligence in collection efforts against any party or
Collateral; the termination of any relationship of any Borrower with any other
Borrower, including, without limitation, any relationship of commerce or
ownership; any Borrower’s change of name or use of any name other than the name
used to identify such Borrower in this Agreement; or any Borrower’s use of the
credit extended by Lender for any purpose whatsoever.

3.4    Subrogation Rights. Borrowers’ respective Subrogation Rights with respect
to the Obligations are not impaired by this Agreement, and liability for the

 

24



--------------------------------------------------------------------------------

Obligations shall be allocated among Borrowers in the application of Subrogation
Rights as to best uphold the validity of this Agreement and to give effect to
Section 3.5; provided, however, each Borrower agrees not to make any claim
against or seek any payment directly or indirectly from another Borrower with
respect to any Subrogation Right until the Obligations have been indefeasibly
paid in full.

3.5    Savings Provision. If, notwithstanding the contrary agreement and
intention of the parties hereto, the liability of any Borrower hereunder for the
entire amount of the Obligations shall be subject to avoidance, reduction or
limitation under any state or federal fraudulent conveyance law or other law
that may be determined to be applicable, the liability of such Borrower shall be
limited to the maximum amount for which such Borrower may be liable without
legal impairment.

3.6    Solvency. Giving effect to the Transactions and the anticipated use of
proceeds of the Loan, (i) the fair value of the Property of each Borrower is
greater than the total amount of liabilities of such Person, (ii) each Borrower
has capital that is not unreasonably small relative to its present and
anticipated activities, and (iii) no Borrower has incurred, nor does any
Borrower intend to incur, liabilities beyond its ability to repay as they become
due.

3.7    Suretyship Rights. Borrowers waive any suretyship defenses that may be
found applicable to their obligations hereunder, including, but not limited to,
the defense of impairment of collateral and any defense based upon lack of
notice of any event.

3.8    Independent Existence. The joint and several liability of Borrowers under
this Agreement does not impair their separate legal existence, and Borrowers
warrant and represent that they do, and agree that they shall continue to,
conduct their affairs as to maintain their separate legal existence.

ARTICLE 4

CONDITIONS

4.1    Documentary Conditions to Closing. As conditions to the Initial Advance,
Lender shall have received all of the following documents, in form and substance
acceptable to Lender and its counsel:

(a) this Agreement;

(b) the Promissory Note;

(c) the Security Agreement;

(d) irrevocable proxies and (as to the stock of RJS only) an original stock
certificate and detached power of attorney, in relation to the pledge of the
equity of Borrowers (other than RJI);

(e) control agreements in relation to all Pledged Auction Rate Securities;

 

25



--------------------------------------------------------------------------------

(f) the Guaranty;

(g) certificates confirming the Constituent Documents for, existence of, and
authority of all Borrowers and Guarantor;

(h) a written opinion(s) (addressed to Lender and dated the Closing Date) of
counsel for Borrowers and Guarantor; and

(i) such other documents as Lender may reasonably require.

4.2    Additional Conditions to Closing. As conditions to the Initial Advance,
the following additional conditions shall have been satisfied in a manner
approved by Lender and its counsel:

(a) there must be no Material Adverse Effect or other adverse change since the
dates of issuance of the most recent financial statements of Borrowers and/or
Guarantor;

(b) Borrowers’ payment of all of Lender’s reasonable out-of-pocket diligence
expenses and the reasonable and documented fees and expenses of Lender’s
counsel; and

(c) such other conditions as Lender may reasonably require.

4.3    Conditions to All Advances. As conditions to each Advance hereunder, the
following conditions shall have been satisfied in a manner approved by Lender
and its counsel:

(a) all conditions set forth in Sections 4.1 and 4.2 shall continue to be
satisfied;

(b) each of the representations and warranties made by or on behalf of Borrowers
or any of their respective Subsidiaries contained in this Agreement or the other
Loan Documents shall be true in all material respects both as of the date on
which they were made and as of the date of the requested Advance;

(c) Lender shall have received from Borrowers a written Notice of Borrowing
(which must be received no later than 12:00 noon, Tampa, Florida time, at least
1 Business Day and not more than 5 Business Days before the date of the
requested Advance; provided, however, the Initial Advance may be requested and
funded on the Closing Date) and any other documents and information reasonably
requested by Lender;

(d) Lender shall have received a then current Collateral Value Certification
evidencing that on the date of the requested Advance, Borrowers will be in
compliance with the loan-to-value requirement described in Section 2.5(b) of
this Agreement;

(e) no Default or Event of Default exists as of the date of the requested
Advance; and

 

26



--------------------------------------------------------------------------------

(f) Borrowers shall have satisfied any other conditions as Lender may reasonably
require.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

Borrowers jointly and severally represent and warrant to Lender that, as of the
Closing Date (unless otherwise specified):

5.1    Organization; Powers. (a) Each Borrower is duly organized, validly
existing and (to the extent the concept is applicable in such jurisdiction) in
good standing under the laws of the jurisdiction of its organization, (b) each
Borrower has all power and authority, all material Governmental Approvals and
all material authorizations, consents, permits, licenses and registrations from
and with any Self-Regulatory Organization or securities exchange required for
the ownership and operation of its properties and the conduct of its business as
now conducted and as proposed to be conducted and (c) each Borrower is qualified
to do business, and is in good standing, in every jurisdiction where such
qualification is required, except, in the case of sub-clauses (b) and (c), where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

5.2    Authorization; Enforceability. The Transactions are within each
Borrower’s corporate or other organizational powers and have been duly
authorized by all necessary corporate or other organizational and, if required,
stockholder or other equityholder action of each Borrower. This Agreement has
been duly executed and delivered by each Borrower and constitutes a legal, valid
and binding obligation of each Borrower, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

5.3    Governmental Approvals; Absence of Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with or any other
action by any Governmental Authority, Self-Regulatory Organization or securities
exchange to be obtained or made by any Borrower or any Subsidiary, except such
as have been obtained or made and are (or will so be) in full force and effect,
(b) will not violate any law, including any order of any Governmental Authority,
applicable to any Borrower or any Subsidiary, except to the extent any such
violations, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, (c) will not violate the charter,
by-laws or other organizational documents of any Borrower or any Subsidiary,
(d) will not violate or result (alone or with notice or lapse of time, or both)
in a default under any indenture or other agreement or instrument binding upon
any Borrower or any Subsidiary or any of their assets, or give rise to a right
thereunder to require any payment, repurchase or redemption to be made by any
Borrower or any Subsidiary, or give rise to a right of, or result in, any
termination, cancellation, acceleration or right of renegotiation of any
obligation thereunder, in each case except to

 

27



--------------------------------------------------------------------------------

the extent that the foregoing, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, and subject, to
the extent necessary, to consents to be obtained pursuant to Section 6.10, and
(e) will not result in the creation or imposition of any Lien on any asset of a
Borrower or any Subsidiary, except pursuant to this Agreement.

5.4    Financial Condition; No Material Adverse Change. Except as disclosed in
the financial statements previously delivered to Lender or the notes thereto, as
of the Closing Date, neither Borrowers nor any Subsidiary has any material
contingent liabilities, unusual long term commitments or unrealized losses that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Since December 31, 2011, there has been no event or
condition that has resulted, or could reasonably be expected to result, in a
material adverse change in the business, assets, liabilities, operations or
condition (financial or otherwise) of Borrowers and the Subsidiaries, taken as a
whole.

5.5    Properties.

(a) Title to Property. Each Borrower and each Subsidiary has good title to, or
valid leasehold interests in, all its property material to its business, except
for minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes and Liens permitted by Section 7.3.

(b) Intellectual Property. Each Borrower and each Subsidiary owns, or is
licensed to use, all patents, trademarks, copyrights, licenses, technology,
software, domain names and other intellectual property that is necessary for the
conduct of its business as currently conducted and proposed to be conducted,
without conflict with the rights of any other Person, except to the extent any
such conflict, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No patents, trademarks,
copyrights, licenses, technology, software, domain names or other intellectual
property used by a Borrower or any Subsidiary in the operation of its business
infringes upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No claim or litigation regarding any
patents, trademarks, copyrights, licenses, technology, software, domain names or
other intellectual property owned or used by a Borrower or any Subsidiary is
pending or, to the knowledge of a Borrower or any Subsidiary, threatened against
a Borrower or any Subsidiary that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

(c) Pledged Securities. The Pledged Securities all are duly issued and
outstanding Equity Interests or debt obligations, as applicable. Except as set
forth on Schedule 5.5(c)(i), the applicable Borrower has good title to the
Pledged Securities attributed to it in the Schedules hereto, free of any Lien
except as permitted in this Agreement. Except as set forth on Schedule
5.5(c)(ii), all Equity Interests included in the Pledged Securities are
non-assessable (including, but not limited to, funding

 

28



--------------------------------------------------------------------------------

obligations to limited partnerships, all of which have expired). Borrowers are
in compliance with their obligations under the Pledged Securities in all
material respects, and to the knowledge of Borrowers, no issuer or other party
thereto is in breach of any obligations thereunder in any material respect. The
execution, delivery and performance of the Loan Documents (including, but not
limited to, the grant of a security interest therein and the exercise of
remedies provided for in the Loan Documents) do not cause a breach, change
voting rights, create a discount purchase right, or otherwise change any rights
or duties under the terms of the applicable Constituent Documents to the
detriment of the holder of the Pledged Private Equity Securities. Schedules
1.1(a) and 1.1(b) include the initial collateral values assigned to the Pledged
Auction Rate Securities and the Pledged Private Equity Securities for the
determination of the adequacy of the Collateral under Section 2.5(b). The values
assigned thereto evidence the fair market value thereof as determined by
Borrowers in their reasonable discretion in accordance with a customary
definition of fair market value and applying customary methodologies, including
taking appropriate discounts for illiquidity and minority interests, and with
appropriate reliance upon past valuations used for accounting purposes.

5.6    Litigation. There are no actions, suits or proceedings by or before any
arbitrator, Governmental Authority, Self-Regulatory Organization or securities
exchange pending against or, to the knowledge of any Borrower, threatened
against or affecting a Borrower or any Subsidiary that (i) could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) involve this Agreement or the Transactions.

5.7    Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, no Borrower or Subsidiary (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability accruing to a Borrower or any
Subsidiary or any of their predecessors or (iv) knows of any basis for any
Environmental Liability accruing to any Borrower or any Subsidiary or any of
their predecessors.

5.8    Compliance with Laws and Agreements.

(a) General Compliance. Each Borrower and each Subsidiary is in compliance with
all laws, including all orders of Governmental Authorities, and all rules,
regulations, orders, decrees or restrictions of any Self-Regulatory Organization
or securities exchange, applicable to it or its property (including the Exchange
Act, the Investment Advisers Act of 1940, the Investment Company Act of 1940,
the Bank Holding Company Act of 1956, the Commodity Exchange Act, Environmental
Laws, ERISA and the applicable rules and regulations of the SEC, the Board of
Governors, FINRA, NYSE, MSRB, CFTC, FDIC and OCC) and all indentures, agreements
and other instruments binding upon it or its property, except where the failure
to comply, individually or in the aggregate, could not reasonably be expected to
result in a Material

 

29



--------------------------------------------------------------------------------

Adverse Effect. No Default has occurred and is continuing. Without limiting the
foregoing, each Borrower and each Subsidiary is in compliance with all
applicable capital requirements of all Governmental Authorities (including Rule
15c3-1 and, as applicable, OCC and Board of Governors capital requirements).

(b) Compliant Use of Proceeds. No part of the proceeds of the Loan will be used,
directly or indirectly, or otherwise made available (A) for any payments to any
officer or employee of a Governmental Authority, or any Person controlled by a
Governmental Authority, or any political party, official of a political party,
candidate for political office, or anyone else acting in an official capacity,
in order to obtain, retain or direct business or obtain any improper advantage,
in violation of the United States Foreign Corrupt Practices Act of 1977 or
(B) to any Person for the purpose of financing the activities of any Person
currently subject to any United States sanctions administered by OFAC.

5.9    Investment Company Status. No Borrower nor any Subsidiary is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

5.10    Taxes. Each Borrower and each Subsidiary has timely filed or caused to
be filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except where
(a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) a Borrower or such Subsidiary, as applicable, has
set aside on its books reserves with respect thereto to the extent required by
GAAP and (iii) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation or (b) the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

5.11    ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all liabilities under each Plan
did not, individually or in the aggregate, exceed the fair market value of the
assets of each Plan or of all underfunded Plans (as applicable) by an amount
that, if required to be paid as of such date by a Borrower, any Subsidiary, or
any ERISA Affiliate, could reasonably be expected to result in a Material
Adverse Effect.

5.12    Subsidiaries. Schedule 5.12 sets forth, as of the Closing Date, the name
and jurisdiction of organization of, and the percentage of each class of Equity
Interests owned by a Borrower or any Subsidiary in, each Subsidiary, and
identifies each Subsidiary. The Equity Interests in each Subsidiary have been
duly authorized and validly issued and are fully paid and non-assessable. Except
as set forth on Schedule 5.12, as of the Closing Date, there is no existing
option, warrant, call, right, commitment or other agreement to which a Borrower
or any Subsidiary is a party requiring, and there are no Equity Interests in any
Subsidiary outstanding that upon exercise, conversion or

 

30



--------------------------------------------------------------------------------

exchange would require, the issuance by any Subsidiary of any additional Equity
Interests or other securities exercisable for, convertible into, exchangeable
for or evidencing the right to subscribe for or purchase any Equity Interests in
any Subsidiary.

5.13    Insurance. Each Borrower and each Subsidiary maintains, with financially
sound and reputable insurance companies, insurance in such amounts (with no
greater risk retention) and against such risks as are customarily maintained by
companies of established repute engaged in the same or similar businesses
operating in the same or similar locations.

5.14    Disclosure. None of the reports, financial statements, certificates or
other information furnished by or on behalf of a Borrower or any Subsidiary to
Lender in connection with the negotiation of this Agreement, included herein or
furnished hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole, in the
light of the circumstances under which they were made, not materially
misleading; provided that, with respect to forecasts or projected financial
information, each Borrower represents only that such information was prepared in
good faith based upon accounting principles consistent in all material respects
with GAAP and Regulation S-X under the Securities Act (except as otherwise
expressly disclosed in such forecasts and projections) and assumptions believed
by it to be reasonable at the time made and at the time so furnished (it being
understood that forecasts and projections by their nature are inherently
uncertain and no assurances are being given that the results reflected in such
forecasts and projections will be achieved).

5.15    Federal Reserve Regulations. No part of the proceeds of the Loan will be
used, directly or indirectly, for any purpose that entails a violation of any of
Regulations T, U and X of the Board of Governors. Not more than 25% of the value
of the assets of each Borrower and each Subsidiary subject to any restrictions
on the sale, pledge or other disposition of assets under this Agreement or any
other agreement to which Lender or Affiliate of Lender is party will at any time
be represented by margin stock (within the meaning of Regulation U of the Board
of Governors).

ARTICLE 6

AFFIRMATIVE COVENANTS

Until the Obligations have been satisfied in full, Borrowers covenant and agree
with Lender that:

6.1    Financial Information. Borrowers will furnish or cause to be furnished to
Lender promptly after any request therefor, such information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of a Borrower or any Subsidiary, or
compliance with the terms of this Agreement, as Lender may reasonably request.

6.2    Notices of Material Events. Borrowers will furnish to Lender prompt
written notice of the following:

(a) the occurrence of any Default;

 

31



--------------------------------------------------------------------------------

(b) the filing or commencement of any action, suit, proceeding or investigation
by or before any arbitrator or the SEC, the Board of Governors, FINRA, MSRB,
NYSE, CFTC, FDIC, OCC, PBGC or any other Governmental Authority, Self-Regulatory
Organization or securities exchange against or affecting a Borrower or any
Subsidiary, or any adverse development in any such pending action, suit,
proceeding or investigation not previously disclosed in writing by a Borrower to
Lender, that in each case could reasonably be expected to result in a Material
Adverse Effect or that in any manner questions the validity of this Agreement;

(c) the occurrence of any ERISA Event or any fact or circumstance that gives
rise to a reasonable expectation that an ERISA Event will occur that, in either
case, alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in
liability of a Borrower and the Subsidiaries in an aggregate amount of
$10,000,000 or more;

(d) the failure of any Borrower to timely perform in response to a capital call
or other funding demand made upon it by any fund or issuer with respect to any
of the Pledged Private Equity Securities; and

(e) any other development that has resulted, or could reasonably be expected to
result, in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of a Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

6.3    Existence; Conduct of Business. Each Borrower will do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names, and all authorizations,
consents, permits, licenses and registrations from and with any Governmental
Authority, Self-Regulatory Organization or securities exchange, necessary or
material to the conduct of its business, except where the failure to do so could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

6.4    Payment of Tax. Each Borrower and each Subsidiary will pay its Tax
liabilities before the same shall become delinquent or in default, except where
(a) (i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) a Borrower or such Subsidiary has set aside on its
books reserves with respect thereto to the extent required by GAAP and
(iii) such contest effectively suspends collection of the contested obligation
and the enforcement of any Lien securing such obligation or (b) the failure to
make payment could not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

 

32



--------------------------------------------------------------------------------

6.5    Maintenance of Properties. Each Borrower and each Subsidiary will keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted.

6.6    Insurance. Each Borrower and each Subsidiary will maintain, with
financially sound and reputable insurance companies, insurance in such amounts
(with no greater risk retention) and against such risks as are customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations, except, in the case of
wind and flood insurance coverage, if it is not available on commercially
reasonable terms and a Borrower or such Subsidiary, as applicable, has set aside
on its books adequate reserves with respect to its self-insurance in respect
thereof in accordance with GAAP.

6.7    Books and Records; Inspection and Audit Rights. Each Borrower and each
Subsidiary will keep proper books of record and account in which full, true and
correct entries in accordance with GAAP and applicable law are made of all
dealings and transactions in relation to its business and activities. Each
Borrower and each Subsidiary will permit Lender, and any agent designated by
Lender, upon reasonable prior notice, (a) to visit and inspect its properties,
(b) to examine and make extracts from its books and records and (c) to discuss
its operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

6.8    Compliance with Laws. Each Borrower and each Subsidiary will comply with
all laws (including the Exchange Act, the Investment Advisers Act of 1940, the
Investment Company Act of 1940, the Bank Holding Company Act of 1956, the
Commodity Exchange Act, Environmental Laws, ERISA and all orders of any
Governmental Authority) applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Each Borrower and each
Subsidiary will comply with all applicable capital requirements of all
Governmental Authorities (including Rule 15c3-1 and, as applicable, OCC and
Board of Governors capital requirements).

6.9    Ownership of Subsidiaries. RJI will continue to own, directly or
indirectly, free and clear of all Liens (other than Liens permitted under
Section 7.3 that arise by operation of law), 100% of the outstanding Equity
Interests in each of RJS, Forensics, Photos, and Properties, unless transferred
in a Permitted Disposition.

6.10    Undertaking as to Consents. Notwithstanding any other provision of this
Agreement or the Security Agreement, Borrowers shall not be required to deliver
on the Closing Date (a) control agreements respecting deposit accounts,
(b) control agreements respecting securities accounts (other than those holding
the Pledged Auction Rate Securities), (c) originals of instruments or
certificated securities (other than any certificated securities of RJS),
(d) consents of Persons necessary to make the Pledged Private Equity Securities
qualify as Eligible Private Equity Securities, or (e) certificates confirming
the Constituent Documents for and existence of all issuers of Pledged

 

33



--------------------------------------------------------------------------------

Securities that provide Lender with consents. Borrowers shall deliver such
control agreements and original instruments and certificated securities on or
before the Compliance Date. Borrowers shall use commercially reasonable efforts
to acquire and deliver to Lender, on or before the Compliance Date, such
consents and related certificates regarding the Pledged Private Equity
Securities.

6.11    Undertaking as to Operating Agreements. Prior to the Compliance Date,
Borrowers shall cause Forensics, Photos and Properties to amend their operating
agreements or limited liability company agreements, as applicable, to expressly
accommodate the rights of Lender under the Security Agreement. The terms of such
amendments shall include the items provided in Exhibit 6.11 attached hereto.

ARTICLE 7

NEGATIVE COVENANTS

Until the Obligations have been satisfied in full, Borrowers covenant and agree
with Lender that:

7.1    General Business Activities. Borrowers shall not engage in any business
activities other than the ownership, funding, management, sale and
administration of the Pledged Auction Rate Securities, the Pledged Private
Equity Securities, the Excluded Auction Rate Securities, the Excluded Consent
Interests, and activities appropriately incidental thereto.

7.2    Indebtedness. No Borrower nor any Subsidiary will create, incur, assume
or permit to exist any Indebtedness, except:

(a) Indebtedness created under this Agreement;

(b) Indebtedness existing on the date hereof and set forth on Schedule 7.2
attached hereto;

(c) (i) moneys due to counterparties under stock loan transactions in respect of
marketable securities, (ii) liabilities to customers for cash on deposit,
(iii) liabilities to brokers, dealers and clearing organizations relating to the
settlement of securities transactions and (iv) monies due to counterparties
under interest rate and credit default swap transactions, in each case under
clauses (i) through (iv) arising, or pursuant to transactions entered into, in
the ordinary course of business;

(d) Indebtedness of a Borrower to another Borrower (provided that such
Indebtedness shall not have been transferred to any Person other than a
Borrower);

(e) Indebtedness incurred in connection with merchant banking activities within
the scope of activities in the aggregate principal amount not exceeding $50,000
at any time outstanding; and

 

34



--------------------------------------------------------------------------------

(f) Indebtedness of a Borrower or any Subsidiary to Guarantor (including any
loan made by Guarantor to permit the acquisition of additional Pledged Auction
Rate Securities after the Closing Date, and Lender shall allow any funds so
advanced by Guarantor for this purpose to pass freely through Borrowers’
accounts).

7.3    Liens. No Borrower nor any Subsidiary will create, incur, assume or
permit to exist any Lien on any asset now owned or hereafter acquired by it,
except:

(a) Liens for Taxes, assessments or governmental charges or levies on its assets
not more than 60 days past due or which are being contested in good faith and by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books;

(b) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ Liens
and other similar Liens, in each case arising in the ordinary course of
business, which secure the payment of obligations (other than Indebtedness) not
more than 60 days past due or which are being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books;

(c) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions or other social security or retirement
benefits, or similar legislation;

(d) Liens arising by operation of law securing judgments for the payment of
money not constituting an Event of Default under Section 8.1(l); and

(e) Liens incurred in the ordinary course of the settlement of securities
transactions.

7.4    Fundamental Changes. Neither a Borrower nor any Subsidiary will merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
all or substantially all its assets as an entirety to any other Person, or
liquidate or dissolve, except that, (i) any Person may merge into a Borrower in
a transaction in which such Borrower is the surviving entity, so long as prior
to and after giving effect to such merger or consolidation, no Default shall
have occurred and be continuing, (ii) any Person (other than a Borrower) may
merge or consolidate with any Subsidiary in a transaction in which the surviving
entity is a Subsidiary, so long as prior to and after giving effect to such
merger or consolidation, no Default shall have occurred and be continuing,
(iii) any Subsidiary may merge into or consolidate with any Person (other than a
Borrower) in a transaction permitted under Section 7.6 in which, after giving
effect to such transaction, the surviving entity is not a Subsidiary, and
(iv) any Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all its assets as an entirety to a Borrower or a wholly owned
Subsidiary (or, if the transferring Subsidiary is not a wholly owned Subsidiary,
to any other Subsidiary in which a Borrower’s direct or indirect ownership
percentage is at least equal to that of the Borrower in the transferring
Subsidiary).

 

35



--------------------------------------------------------------------------------

7.5    Investments and Acquisitions. Neither a Borrower nor any Subsidiary will
(i) purchase, hold, acquire (including pursuant to any merger or consolidation
with any Person that was not a wholly owned Subsidiary prior thereto), make or
otherwise permit to exist any Investment in any other Person, (ii) purchase or
otherwise acquire (in one transaction or a series of transactions) all or
substantially all the assets of any other Person or of a business unit,
division, product line or line of business of any other Person or (iii) purchase
or otherwise acquire any assets (other than in the ordinary course of business)
that, following the acquisition thereof, would constitute more than 15% of the
assets of Borrowers and the Subsidiaries, taken as a whole, except:

(a) Investments existing on the date hereof in the Subsidiaries and Affiliates
of a Borrower;

(b) (i) obligations of, or obligations fully guaranteed by, the United States of
America or Canada, (ii) commercial paper and other short-term notes and debt
securities rated investment grade by a national securities rating agency,
(iii) demand deposit accounts maintained in the ordinary course of business and
(iv) certificates of deposit issued by and time deposits with commercial banks
(whether domestic or foreign) having capital and surplus in excess of
$100,000,000;

(c) additional Investments in existing Subsidiaries of a Borrower; provided that
no Default shall have occurred and be continuing either immediately before or
after giving effect to such transaction and no Material Adverse Effect would
result therefrom; and

(d) loans to Affiliates (to avoid doubt, whether or not a Borrower) made only of
funds that are proceeds of the Loan.

7.6    Asset Sales. Neither a Borrower nor any Subsidiary will lease, sell,
transfer or otherwise dispose of any of its assets, including any Equity
Interest owned by it, or assign or sell any income or revenues (including
accounts receivable and royalties) or rights in respect of any thereof, to any
Person, except for a sale, lease, transfer, or other disposition (including
pursuant to a merger or consolidation) (i) that is made in a bona fide
transaction with buyers or other such transaction parties who are not Affiliates
or Related Parties of any Borrower, and (ii) the Net Proceeds for which are
delivered to Lender as provided in Section 2.5(c) (each such transaction a
“Permitted Disposition”). Lender shall issue such lien releases as may be
appropriate for Borrowers to close any Permitted Disposition. To avoid doubt,
Borrowers shall remit to Lender all Net Proceeds of any disposition undertaken
in violation of this Agreement and Lender shall retain its security interest in
such proceeds and in the transferred assets. Notwithstanding anything to the
contrary contained herein or in the other Loan Documents, Lender hereby agrees
that Photos shall be entitled to sell to management of Raymond James Capital,
Inc. (“RJC Management”) 10% of the common stock of Event Photography Group
Holding Company, Inc. and Forensics shall be entitled to sell to RJC Management
10% of the common equity units of Sirchie Acquisition Company; provided that
such sales are evidenced by definitive documentation, including customary
drag-along and tag-along

 

36



--------------------------------------------------------------------------------

rights, executed before the Compliance Date that is in form and substance
reasonably acceptable to Lender and such sales and related documentation shall
retain in Photos and Forensics, as applicable, by agreement, irrevocable proxy
or otherwise, all voting rights in Event Photography Group Holding Company, Inc.
and Sirchie Acquisition Company.

7.7    Guarantees. Neither a Borrower nor any Subsidiary will create, incur,
assume or permit to exist any Guarantee with respect to the obligations of any
Person (including any Guarantee with respect to the obligations of a
Subsidiary), except:

(a) indorsements of instruments for deposit or collection in the ordinary course
of business; and

(b) Guarantees by a Borrower with respect to settlement of securities
transactions by other Borrowers in the ordinary course of business.

7.8    Transactions with Affiliates. Neither a Borrower nor any Subsidiary will
enter into any transaction (including the purchase or sale of any asset or
service) with, or make any payment or transfer to, any Affiliate, except
(a) with respect to any sale, lease or other transfer of any assets (other than
cash advances or loans) to, or any purchase, lease or other acquisition of any
assets from, any Affiliate, in the ordinary course of business at prices and on
terms and conditions not less favorable to a Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties,
(b) with respect to any other transaction with any Affiliate, in the ordinary
course of business and pursuant to the reasonable requirements of a Borrower’s
or such Subsidiary’s business and upon fair and reasonable terms and
(c) transactions among a Borrower and wholly owned Subsidiaries.

7.9    Modifications to Organization Documents and Fiscal Year. No Borrower will
(a) amend, modify or waive any of its rights under its articles of
incorporation, bylaws or other organizational documents, in each case to the
extent such amendment, modification or waiver is materially adverse to Lender or
(b) change its fiscal year to end on a date other than September 30, except that
a Borrower may change its fiscal year to end on December 31 if the Bank Holding
Company Act of 1956 becomes applicable to such Borrower.

7.10    Restrictive Agreements. Neither a Borrower nor any Subsidiary will,
directly or indirectly, enter into, incur or permit to exist any indenture,
agreement, instrument or other arrangement that (a) prohibits or restrains, or
has the effect of prohibiting or restraining, or imposes materially adverse
conditions upon, the incurrence of a Borrower’s obligations hereunder, the
amending of this Agreement or the ability of any Subsidiary to (i) pay dividends
or make other distributions on its Equity Interests, (ii) make loans or advances
to a Borrower or (iii) repay loans or advances from a Borrower or (b) contains
any provision which would be violated or breached by the making of the Loan or
by the performance by a Borrower or any Subsidiary of any of its obligations
under this Agreement.

7.11    Restricted Payments. No Borrower will declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except for Permitted Distributions.

 

37



--------------------------------------------------------------------------------

7.12    Exception for Operating Company Subsidiaries. Restrictions of this
Article 7 applicable by their terms to Subsidiaries shall not apply to any
Subsidiaries that (a) are not Borrowers, and (b) as of the date hereof, are
operating companies rather than holding companies.

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

8.1    Events of Default. Each of the following shall constitute an event of
default (collectively, “Events of Default”):

(a) Borrowers shall fail to pay any principal of the Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) Borrowers shall fail to pay any interest on the Loan or any fee or any other
amount (other than an amount referred to in clause (a) of this Section) payable
under this Agreement or any of the other Loan Documents, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of 5 days;

(c) any representation, warranty or statement made or deemed made by or on
behalf of a Borrower in this Agreement or in any report, certificate, financial
statement or other information provided pursuant to or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder shall
prove to have been incorrect in any material respect when made or deemed made;

(d) Borrowers shall fail to observe or perform any covenant, condition or
agreement contained in Section 2.2, 6.2(a), 6.3 or 6.9, or Article 7;

(e) a Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Section), and such failure shall continue unremedied for a
period of 30 days after the earlier to occur of (i) a Borrower’s knowledge of
such failure or (ii) receipt of notice of such failure from Lender to a
Borrower;

(f) any Borrower or Guarantor shall fail to make any payment (whether of
principal, interest, termination payment or other payment obligation and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity, or that enables or permits
(with or without the giving of notice, the lapse of time or both) the holder or
holders of any Material

 

38



--------------------------------------------------------------------------------

Indebtedness or any trustee or agent on its or their behalf, or, in the case of
any Hedging Agreement, the applicable counterparty, to cause such Material
Indebtedness to become due, or to terminate or require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Borrower or Guarantor or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, examiner, liquidator, sequestrator,
conservator or similar official for any Borrower or Guarantor or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) any Borrower or Guarantor shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Section, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, examiner, liquidator, sequestrator, conservator
or similar official for such Borrower or Guarantor or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding or (v) make a general assignment for the
benefit of creditors, or the board of directors (or similar governing body) of
such Borrower or Guarantor (or any committee thereof) shall adopt any resolution
or otherwise authorize any action to approve any of the actions referred to
above in this clause (i) or clause (h) of this Section;

(j) any Borrower or Guarantor shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(k) any Governmental Authority shall condemn, seize or otherwise appropriate, or
take custody or control of, all or such portion of the property of a Borrower,
the Subsidiaries or Guarantor that could reasonably be expected to result in a
Material Adverse Effect;

(l) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (other than any such judgment, or portion thereof, covered
by insurance (other than under a self-insurance program) provided by a
financially sound and reputable insurer to the extent a claim therefor has been
made in writing and liability therefor has not been denied by the insurer),
shall be rendered against a Borrower or Guarantor and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of a Borrower or Guarantor to enforce
any such judgment;

 

39



--------------------------------------------------------------------------------

(m) one or more judgments for injunctive relief shall be rendered against a
Borrower or Guarantor that could, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, which judgment or judgments
shall not be effectively stayed;

(n) one or more ERISA Events shall have occurred that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect;

(o) the breach by Guarantor of any material representation, covenant or
obligation under the Guaranty, including, but not limited to, the obligations to
maintain a minimum tangible net worth and to maintain the required credit
ratings;

(p) a Change in Control shall occur; or

(q) the occurrence of an “Event of Default” under that Transaction Agreement
dated July 24, 2008, as amended, entered into between Lender and Raymond James &
Associates, Inc., a Florida corporation and affiliate of Borrowers.

8.2    Lender’s Rights upon an Event of Default. If an Event of Default occurs
and is continuing, then, and in every such event (other than an event with
respect to a Borrower described in Section 8.1(h) or 8.1(i)), and at any time
thereafter during the continuance of such event, Lender may, by notice to
Borrowers, declare the Loan then outstanding to be due and payable in whole (or
in part), in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loan so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of Borrowers hereunder, shall become
due and payable immediately, in each case without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by Borrowers; and in
the case of any event with respect to a Borrower described in Section 8.1(h) or
8.1(i), the principal of the Loan then outstanding, together with accrued
interest thereon and all fees and other obligations of Borrowers hereunder,
shall immediately and automatically become due and payable, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by Borrowers. If an Event of Default occurs and is continuing, and
whether or not Lender has accelerated the maturity of the Loan, Lender may
proceed to protect and enforce its rights and remedies under this Agreement, the
Promissory Note and/or any of the other Loan Documents (including the exercise
of all remedies available to Lender under the Security Agreement) by suit in
equity, action at law or other appropriate proceeding, including to the full
extent permitted by applicable law, the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents, the
obtaining of the ex parte appointment of a receiver, and, if any amount shall
have become due, by declaration or otherwise, the enforcement of the payment
thereof. In the event that, following the occurrence and during the continuance
of any Event of Default, any monies are received in connection with the
enforcement of any of the Loan Documents, or otherwise with respect to the
realization upon any of the Collateral, such monies shall be applied to the
Obligations in such order of preference as Lender shall determine.

 

40



--------------------------------------------------------------------------------

ARTICLE 9

GENERAL PROVISIONS

9.1    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to the Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by Lender in accordance with applicable law, the rate of
interest payable in respect of the Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of the Loan but were not payable as a result of the operation of this Section
shall be cumulated and the interest and Charges payable to Lender in respect of
other periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by Lender.

9.2    Notices. Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
fax, as follows:

 

(i) if to a Borrower, to it at Raymond James Financial, Inc., 880 Carillon
Parkway, St. Petersburg, FL 33716, Attention: Jeffrey P. Julien, Chief Financial
Officer (Fax No. (727) 567-5915); and

 

(ii) if to Lender, to Regions Bank, 100 North Tampa Street, Suite 3100, Tampa,
FL 33602, Attention: Debra Cross (Fax No. (813) 226-1260).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; and notices
sent by fax shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Any party hereto may change its address or fax number for notices
and other communications hereunder by written notice to the other parties hereto
in the manner provided above.

9.3    Waivers; Amendments.

(a) No Waiver; Cumulative Remedies. No failure or delay by Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of Lender hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by a Borrower therefrom shall in any
event be effective unless the same shall

 

41



--------------------------------------------------------------------------------

be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Without limiting the generality of the foregoing, the execution
and delivery of this Agreement or the making of the Loan shall not be construed
as a waiver of any Default, regardless of whether Lender may have had notice or
knowledge of such Default at the time (it being the express intent of the
parties hereto that Lender be able to exercise all rights and remedies provided
for under the Loan Documents whether or not any Event of Default entitling the
exercise of such rights and remedies was a condition precedent to the making of
the Loan on the funding date of the Loan).

(b) Amendments. Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by Borrowers and Lender.

9.4    Expenses; Indemnity; Damage Waiver.

(a) Expenses. Borrowers shall pay all reasonable out-of-pocket expenses incurred
by Lender, including the reasonable and documented fees, charges and
disbursements of any counsel for Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, post-closing requirements (including, but not limited to,
those arising under Sections 6.10, 6.11 and 7.13) or in connection with the Loan
made hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loan.

(b) Indemnity. Borrowers shall indemnify Lender and each Related Party of Lender
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
structuring and negotiation of the credit facility provided for herein, (ii) the
Loan or the use of the proceeds therefrom, (iii) any actual or alleged presence
or Release of Hazardous Materials on or from any property currently or formerly
owned or operated by a Borrower or any Subsidiary, or any other Environmental
Liability related in any way to a Borrower or any Subsidiary, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and whether
initiated against or by any party to this Agreement, any Affiliate of any of the
foregoing or any third party (and regardless of whether any Indemnitee is a
party thereto); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee. This paragraph shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.

 

42



--------------------------------------------------------------------------------

(c) Limitation of Claims. To the fullest extent permitted by applicable law, a
Borrower shall not assert, or permit any of its Affiliates or Related Parties to
assert, and each hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement or any agreement or instrument contemplated hereby, the Loan,
or the use of the proceeds thereof. To the fullest extent permitted by
applicable law, Lender shall not assert, or permit any of its Affiliates or
Related Parties to assert, and each hereby waives, any claim against a Borrower,
the Subsidiaries or their respective Related Parties, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement or any agreement or instrument contemplated hereby, the
Transactions, the Loan or the use of the proceeds thereof; provided that the
foregoing shall not relieve or limit in any manner a Borrower’s obligation to
indemnify the Indemnitees pursuant to paragraph (b) of this Section in respect
of any such damages claimed by any third party against any Indemnitee.

(d) Due Upon Demand. All amounts due under this Section shall be payable
promptly after written demand therefor.

9.5    Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that a Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of Lender (and any attempted assignment or transfer by a Borrower
without such consent shall be null and void) and Lender’s right of assignment is
restricted as provided further in this Section 9.5. Until one year from the
Closing Date, Lender shall not assign the Loan in whole or in part without the
prior written consent of Borrowers, which consent shall not be unreasonably
withheld or delayed (and which consent shall be deemed granted as to any written
request unless Borrowers object thereto in writing within 5 Business Days of
receipt thereof); provided, however, Borrowers’ consent shall not be required
for such an assignment at any time that a Default or Event of Default exists.
After such initial year, Lender may freely assign the Loan in whole or in part
without Borrowers’ consent. Any such assignee of Lender shall not be entitled to
receive under Section 2.9 any payment greater than that which Lender would have
been entitled to receive with respect to the assigned Loan (or any portion
thereof). Without limitation, at all times, Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

43



--------------------------------------------------------------------------------

9.6    Survival. All covenants, agreements, representations and warranties made
by Borrowers in this Agreement and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of the Loan, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that Lender or any Affiliate of any of the foregoing may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time this Agreement is executed and delivered or any credit is extended
hereunder (including as a result of limited conditionality to making the Loan on
the funding date of the Loan), and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid. The
provisions of Sections 2.7, 2.8, 2.9 and 9.4 shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loan, or the termination of this Agreement or any
provision hereof.

9.7    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement constitutes the entire
contract among the parties relating to the subject matter hereof and supersedes
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof, including the commitments of Lender and, if
applicable, its Affiliates under any commitment letter submitted by it (but does
not supersede any other provisions of such commitment letter that do not by the
terms of such documents terminate upon the effectiveness of this Agreement, all
of which provisions shall remain in full force and effect). This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging shall
be effective as delivery of a manually executed counterpart of this Agreement.

9.8    Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.9    Right of Setoff. If an Event of Default shall have occurred and be
continuing, Lender, and each Affiliate thereof, is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) or other amounts at any time held
and other obligations (in whatever currency) at any time owing by Lender, or by
such an Affiliate, to or for the credit or the account of a Borrower against any
and all of the obligations then due of Borrowers now or hereafter existing under
this Agreement held by Lender, irrespective of whether or not Lender shall have
made any demand under this Agreement and although such obligations of

 

44



--------------------------------------------------------------------------------

Borrowers are owed to a branch, office or Affiliate of Lender different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness. The rights of Lender, and each Affiliate thereof, under this
Section are in addition to other rights and remedies (including other rights of
setoff) that Lender or Affiliate may have. Lender agrees to notify Borrowers
promptly after any such setoff and application; provided that the failure to
give notice shall not affect the validity of such setoff and application.

9.10    Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

(b) Exclusive Venue. Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of the Circuit Court
of the Sixth Judicial Circuit in and for Pinellas County, Florida, or the United
States District Court for the Middle District of Florida, Tampa Division, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement, or for recognition or enforcement of any
judgment, and Borrowers hereby irrevocably and unconditionally agree that all
claims arising out of or relating to this Agreement brought by any of them or
any of their Affiliates shall be brought, and shall be heard and determined,
exclusively in such Florida State court or, to the extent permitted by law, in
such Federal court. Each party hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that Lender may otherwise have
to bring any action or proceeding relating to this Agreement against a Borrower
or any of its properties in the courts of any jurisdiction.

(c) No Objection to Venue. Each Borrower hereby irrevocably and unconditionally
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(b) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.2. Nothing in
this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

9.11    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED

 

45



--------------------------------------------------------------------------------

HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

9.12    Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

9.13    Confidentiality. Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Related Parties, including accountants, legal counsel and other agents and
advisors, it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential, (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to a Borrower or any Subsidiary and its
obligations, (g) on a confidential basis to (i) any rating agency in connection
with rating a Borrower or the Subsidiaries or the credit facility provided for
herein or (ii) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers with respect to the credit facility
provided for herein; (h) with the consent of a Borrower or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to Lender or any Affiliate of
Lender on a nonconfidential basis from a source other than a Borrower. For
purposes of this Section, “Information” means all information received from a
Borrower relating to a Borrower or any Subsidiary or their businesses, other
than any such information that is available to Lender on a nonconfidential basis
prior to disclosure by a Borrower; provided that, in the case of information
received from a Borrower after the Effective Date, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

46



--------------------------------------------------------------------------------

9.14    USA PATRIOT Act Notice. Lender hereby notifies Borrowers that pursuant
to the requirements of the USA PATRIOT Act, Lender is required to obtain, verify
and record information that identifies Borrowers, which information includes the
name and address of Borrowers and other information that will allow Lender to
identify Borrowers in accordance with such Act.

9.15    No Fiduciary Relationship. Each Borrower, on behalf of itself and its
Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, each
Borrower, the Subsidiaries and their Affiliates, on the one hand, and Lender and
its Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any fiduciary duty on the part of
Lender or its Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications. Lender and its
Affiliates may be engaged, for their own accounts or the accounts of customers,
in a broad range of transactions that involve interests that differ from those
of Borrowers, the Subsidiaries and their Affiliates, and Lender has no
obligation to disclose any of such interests to Borrowers, any Subsidiary or any
of their Affiliates. To the fullest extent permitted by law, each Borrower
hereby waives and releases any claims that it, any Subsidiary or any of their
Affiliates may have against Lender and its Affiliates with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or representatives as of the
day and year first above written.

[The remainder of this page is intentionally left blank.]

 

47



--------------------------------------------------------------------------------

This Credit Agreement is dated as of the date first written above.

 

LENDER: REGIONS BANK By:  

/s/ John A. Acosta

Name: John A. Acosta Title: Executive Vice President BORROWERS: RAYMOND JAMES
INVESTMENTS, LLC By:  

/s/ David E. Thomas, Jr.

Name:   David E. Thomas, Jr.

Title:   President

RJ SECURITIES, INC. By:  

/s/ Jeffrey P. Julien

Name:   Jeffrey P. Julien

Title:   President

RJC FORENSICS, LLC By:  

/s/ Gene J. Ostrow

Name:   Gene J. Ostrow

Title:   President

RJC EVENT PHOTOS, LLC By:  

/s/ David E. Thomas, Jr.

Name:   David E. Thomas, Jr.

Title:   President

MORGAN PROPERTIES, LLC By:  

/s/ James Dieck

Name:   James Dieck

Title:   Chief Manager